NUMBER 13-15-00251-CV

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG


MIRAMAR PETROLEUM, INC.,                                              Appellant,

                                        v.

AMERICAN PETROLEUM DRILLING FLUIDS, INC.
D/B/A AMERICAN DRILLING FLUIDS, INC.,
NIKLOS DRILLING COMPANY, AND
CIMARRON ENGINEERING, LLC,                                           Appellees.


                  On appeal from the 267th District Court
                       of Jackson County, Texas.


                      ORDER ABATING APPEAL
             Before Justices Rodriguez, Garza, and Longoria
                            Order Per Curiam

      Currently before the Court is an “Unopposed Motion to Abate Appeal” filed by

appellant Miramar Petroleum, Inc. (“Miramar”).   According to the motion, Miramar
request that we abate this case until at least June 30, 2015 so that a motion to reconsider

may be heard and considered in the trial court.

       Having examined and fully considered Miramar’s unopposed motion to abate, we

are of the opinion that the motion should be granted. Accordingly, we GRANT Miramar’s

motion to abate and we ABATE this appeal until June 30, 2015, or until such time as

Miramar’s motion to reconsider can be heard in the trial court. Appellant shall file a

motion to reinstate or a motion for extension of the abatement period on or before June

30, 2015.

       It is so ORDERED.

                                                        PER CURIAM

Delivered and filed the
5th day of June, 2015.




                                            2